Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. 
Regarding double patenting rejections, applicant argued that claims 11-16 are direct to electronic devices including a processor (as defined in their basis claim 10), while claims 2-7 are directed to a method for positioning a pupil.
	However, examiner respectfully disagrees.  Despite of applicant’s argument, claims 11-16 were not dependent claims of claim 10, but like claims 2-7, dependent claims of claim 1.  Even with amendment, claims 11 and 13-16 are still depending from claim 1.
	Thus, rejections are proper and maintained.


Regarding amended claim 1, applicant argued that prior arts fail to teach amended feature because Odinokikh do not involve determining any candidate boundary or relevant to the length of the candidate boundary, and Yang fails to teach Odinokikh’s teaching.
However, examiner respectfully disagrees.  Despite of applicant’s argument, Odinokikh teach determining pupil glare area (820 of Fig. 8, paragraph 0160) so that pupil area can be determined (830 of Fig. 8, paragraph 0159).  Although applicant argued Odinokikh’s longest straight line is merely estimated pupil radius, nothing in argued claim limits “the longest length In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As explained, Odinokikh teach most of the claim except a particular algorithm to obtain an ellipse.  But Yang’s invention with a similar objective in the same art teach such algorithm, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize as an implementation detail or alternative and incorporate into the method of Odinokikh.
Thus, rejection is proper and maintained.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11, 13-16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2, 4-7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Claims 11 and 13-16 appear to be dependent claims of an apparatus claim, but claim 1 is a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odinokikh et al. (US2018/0018516) in view of Yang (CN107833251).
To claim 1, Odinokikh teach a method for positioning a pupil, comprising: 
acquiring an image to be processed (800 of Fig. 8), and pre-processing the image to be processed to obtain a binary image (821 of Fig. 10); 
performing boundary extraction on a pupil candidate area in the image to obtain a pupil candidate boundary corresponding to each pupil candidate area (paragraph 0161); 
calculating a length of each pupil candidate boundary, and determining a pupil candidate boundary having the longest length as a target pupil boundary (Fig. 14, paragraph 0179); 

performing ellipse fitting on the plurality of target fitting points to obtain an ellipse, and acquiring a center point of the ellipse (paragraph 0232); 
moving the center point in a direction opposite to the preset direction by the preset distance, and determining the center point after the movements as the pupil (833 of Fig. 12, paragraph 0180),
wherein the step of performing boundary extraction on a pupil candidate area in the binary image to obtain a pupil candidate boundary corresponding to each pupil candidate area comprises: respectively extracting boundary points of each pupil candidate area through a boundary detection algorithm; and performing connected domain analysis on the boundary points of each pupil candidate area to obtain the pupil candidate boundary corresponding to each pupil candidate area (paragraphs 0066-0068, 0099-0102, 0176-0183).
But, Odinokikh do not expressly disclose moving the plurality of fitting points in a preset direction by a preset distance to obtain a plurality of target fitting points, obtaining an ellipse according to Cramer’s law.
	Yang teach a method for realizing sight tracking based on pupil characteristics, wherein moving the plurality of fitting points in a preset direction by a preset distance to obtain a plurality of target fitting points, obtaining an ellipse according to Cramer’s law (paragraphs 0094-0099).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yang into the method of Odinokikh, in order to implement alternative ellipse obtaining scheme by design preference.

To claim 8, Odinokikh and Yang teach an apparatus for positioning a pupil, comprising: a processing circuit configured to acquire an image to be processed, and to pre-process the image to be processed to obtain a binary image; an extraction circuit configured to perform boundary extraction on a pupil candidate area in the binary image to obtain a pupil candidate boundary corresponding to each pupil candidate area; a calculation circuit configured to calculate a length of each pupil candidate boundary, and to determine a pupil candidate boundary having the longest length as a target pupil boundary; an acquisition circuit configured to acquire a plurality of fitting points on the target pupil boundary, and to move the plurality of fitting points in a preset direction by a preset distance to obtain a plurality of target fitting points; a fitting circuit configured to perform ellipse fitting on the plurality of target fitting points according to Cramer's law to obtain an ellipse, and acquire a center point of the ellipse; and a determining circuit configured to move the center point in a direction opposite to the preset direction by the preset distance, and to determine the center point after the movements as the pupil (as explained in response to claim 1 above).

To claim 10, Odinokikh and Yang teach an electronic device, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to perform a method for positioning a pupil comprising: acquiring an image to be processed, and pre-processing the image to be processed to obtain a binary image; performing boundary extraction on a pupil candidate area in the binary image to obtain a pupil candidate boundary corresponding to each pupil candidate area; calculating a length of each pupil candidate boundary, and determining a pupil candidate boundary having the longest length as a target pupil 






To claims 2 and 11, Odinokikh and Yang teach claim 1.
Odinokikh and Yang teach wherein the step of pre-processing the image to be processed to obtain a binary image (paragraph 0161 of Odinokikh) comprises: acquiring a grayscale image of the image to be processed (paragraph 0275 of Odinokikh); performing Gaussian filtering on the grayscale image to obtain a de-noised grayscale image; and converting the de-noised grayscale image into a binary image through a grayscale threshold (paragraphs 0084-0085 of Yang).

To claims 4 and 13, Odinokikh and Yang teach claim 1.
Odinokikh and Yang teach wherein the step of acquiring a plurality of fitting points on the target pupil boundary comprises: equally dividing the target pupil boundary into a plurality of boundary segments, and selecting one fitting point on each of the boundary segments, to obtain a 

To claims 5 and 14, Odinokikh and Yang teach claim 1.
Odinokikh and Yang teach wherein the step of performing boundary extraction on a pupil candidate area in the binary image comprises: performing exposure processing on the binary image to obtain an exposed binary image; and performing boundary extraction on the pupil candidate area in the exposed binary image (paragraphs 0092-0095, 0162, 0167-0170, 0229, 0264 of Odinokikh).

To claims 6 and 15, Odinokikh and Yang teach claims 5 and 14.
Odinokikh and Yang teach wherein the step of performing boundary extraction on the pupil candidate area in the exposed binary image comprises: performing an opening operation on the exposed binary image to obtain the binary image after the opening operation; and performing boundary extraction on the pupil candidate area in the binary image after the opening operation (paragraphs 0092-0095, 0101-0103 of Odinokikh).

To claims 7 and 16, Odinokikh and Yang teach claim 1.
Odinokikh and Yang teach wherein the step of performing boundary extraction on a pupil candidate area in the binary image comprises: performing an opening operation on the binary image to obtain the binary image after the opening operation; and performing boundary extraction on the pupil candidate area in the binary image after the opening operation (paragraphs 0092-0095, 0101-0103 of Odinokikh).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        August 6, 2021